                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 3/30/20




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                   GIANCARLO MARTINEZ
Corporation Counsel                       100 CHURCH STREET, Rm. 3-137                    Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                 Phone: (212) 356-3541
                                                                                                    Fax: (212) 356-3509
                                                                                                 gmartine@law.nyc.gov



                                                                                 March 27, 2020


        BY ECF
        Honorable Gregory H. Woods
        United States District Judge                     MEMORANDUM ENDORSED
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:   Philip E. DeBlasio v. Hassan, et al., 19-CV-851 (GHW)

        Your Honor:

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney assigned to the defense in the above-
        referenced matter. In that capacity, I write to request a 90 day stay of the deadline for fact
        discovery, from May 15, 2020, to August 14, 2020 in light of the public health emergency and
        rapidly developing pandemic situation. Upon information and belief, plaintiff is currently
        incarcerated and, for the reasons noted below, his consent could not expeditiously be obtained.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well.

                That same day, the United States District Court for the Southern District of New York
        (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
        to conduct court proceedings by phone and video conferencing where practicable. Also on
        March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
        and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
        District issued a Revised Standing Order further limiting access to courthouses.
                   In light of pronouncements from government and judicial officials, associated policies,
           expert recommendations, and the further spread of COVID-19, the New York City Law
           Department, along with the majority of employers in New York City and State, has instructed
           that individuals should work from home to ensure compliance with public policy directives, and
           to protect individuals from further community spread of the virus.

                    Of course, working from home creates a number of challenges that directly impact
           litigation, particularly in a matter involving a pro se plaintiff. Corresponding with incarcerated
           pro se plaintiffs is particularly difficult in the context of a work from home situation, because the
           normal course of communication with these individuals is through regular mail. Defendants are
           not physically present to receive mail sent to the office, and therefore are unable to reliably
           receive correspondence from incarcerated pro se plaintiffs. Moreover, working from home
           complicates sending correspondence to incarcerated pro se plaintiffs, as it requires defense
           counsel to venture out to local post offices to send correspondence, and thus undermines efforts
           to keep individuals at home.

                  Additionally, while plaintiff has sent his properly executed HIPAA releases to this
           Office, I am currently awaiting receipt of his records from his providers. It is anticipated that
           attempting to obtain the underlying medical records is going to be extremely difficult, if not
           impossible, as medical providers are likely overloaded with addressing the public health crisis.
           Only after the medical records are received can defendants take plaintiff’s deposition (which
           presents even further logistical difficulties in the current situation).

                  Accordingly, I respectfully request that the current fact discovery deadline be stayed for
           90 days, from May 15, 2020, to August 14, 2020.

                            Thank you for your consideration herein.


       VIA FIRST CLASS MAIL                                                   Respectfully submitted,
       Philip E. DeBlasio, DIN #19-A-0070
       Plaintiff Pro Se                                                       /s/ Giancarlo Martinez_________
       New York State Department of Corrections
       Green Haven Correctional Facility                                      Giancarlo Martinez
       594 NY-216                                                             Assistant Corporation Counsel
       Stormville, NY 12582                                                   Special Federal Litigation Division


Application granted. The deadline for the completion of fact discovery is extended to August 14, 2020. All expert discovery
shall be completed by no later than October 2, 2020. Every party-proponent of a claim (including any counterclaim, cross-claim,
or third-party claim) that intends to offer expert testimony in respect of such claim must make the disclosures required by Fed. R.
Civ. P. 26(a)(2) by August 15, 2020. Every party-opponent of such claim that intends to offer expert testimony in opposition to
such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by August 29, 2020. The status conference currently
scheduled for July 9, 2020 is adjourned to October 7, 2020 at 4:00 p.m. Except as expressly modified by this order, the Case
Management Plan and Scheduling Order entered by this Court on May 15, 2019, Dkt. No. 15, remains in full force and effect.
The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and certified mail and to terminate the motion
pending at Dkt. No. 34.

SO ORDERED.
                                                                                      _____________________________________
Dated: March 30, 2020
                                                                                             GREGORY H. WOODS
                                                                                            United States District Judge
